_1>

\l@U`l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:08-cv-00785-JLR Document 24-5 Filed 11/08/18 Page 1 of 4

Honorable J ames L. Robart

UNITED` STATES DISTRICT COURT
WESTERN DISTRICT ()F WASHINGTON, AT SEATTLE

EMPLOYEES PAINTERS’ TRUST HEALTH Case No. 2108-eV-00785-JLR
AND WELFARE FUND,

Plaintiff, Md€~
()RDER ON RENEWED JUDGMEN'I`S
V.

GUS TORRES AND JANE DOE TORRES,
husband and Wife and the marital eommunity
comprised thereof, d/b/ a ABZ PAINTING,

Defendants.

 

 

Creditor”), by and through its eounsel, Christensen J ames & l\/Iartin and The Urban LaW Firrn, and

 

 

Plaintiff, Employee Painters’ Trust Health and Weifare Fund (“Trust Fund” or “Judgment

pursuant to RCW 6.17.020(3), have moved for Renewed Judgments against Defendants Gus Torres and
Jane Doe Torres, husband and Wife and the marital community comprised thereof, d/b/ a ABZ Painting

(oolleotively “Judgment Debtors”).

/ / /
/ / /
/ / /
/ / /
/ / /
/ / /

THE URBAN LAW FIRl\/I

and

CHRISTENSEN JA]V[ES & MARTIN

11900 NE lst Street, Suite 300, Building G

Bellevue, WA 98005

P. (425) 646~23§4 j §702§ 968-8087

F. (425) 462-56 8 702 968~8088

Order On Renewed Judgments murban@theurbanlawiinn.coin

(C&SC NO. 2108-CV-00785~JLR) Colmsel for Plaintiff

 

 

OO\IO\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:08-cv-OO785-JLR Document 24-5 Fi|eol 11/08/18 Page 2 of 4

SUMMARY OF JUDGMENT
(First Judgment)

l. Judgment Creditor:

2. Attomeys for
Judgment Creditor:

3. Judgment Debtors:

4. First Default Judgment
Principal Amount:

5. Date First Default
Judgment Entered:

6. Date First Default
Judgment Expires:

7 , Less Payments Received:
8. Plus Interest Accrued:
9. Total First
Judgment Balance:

/ / /

/ / /

/ / /

/ / ./ f

/ / /

/ / /

/ / /

Order on Renewed Judgments
(Case No. 2:08-cV-00785-JLR)

Employee Painters’ Trust I-Iealth and
Welfare Fund

Michael A. Urban, WSBA No. 20251
The Urban LaW Firm &
Christensen J ames & Martin
11900 NE lst Street,
Suite 300, Building G
Bellevue, WA 98005

Gus Torres and Jane Doe Torres,
husband and Wife and the marital
community comprised thereof, d/b/a
ABZ Painting

$9,530.76

October 15, 2008 (ECF No. 16)

October 15, 2018
$(0.00)
$9,546.42

$19,077.18

THE URBAN LAW FIRM

and

CI-IRISTENSEN JAMES & MARTIN
11900 NE lst Street, Suite 300, Building G
Bellevue, WA 98005

P. (425) 646-2394 / (702) 968-8087

F. (425) 462-5638 / (702)' 968-8088
murban@theurbanlawtirm.com

Colmsel for Plaintiff

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:08~cv~00785-JLR Document 24-5 Fi\ed 11/08/18 Page 3 of 4

SUMMARY OF JUDGMENT
(Second Judgment)

1. Judgment Creditor:

2. Attorneys for
Judgment Creditor:

3. Judgment Debtors:

4. Second Default Judgment
Principal Amount:

5; Date Second Default
Judgment Entered:

6. Date First Default
Judgment Expires:

Employee Painters’ Trust Health and
Welfare Fund

Michael A. Urban, WSBA No, 20251
The Urban LaW Firm &
Christensen J ames & Martin
11900 NE lst Street,
Suite 300, Building G
Bellevue, WA 98005

Gus Torres and Jane Doe Torres,
husband and Wife and the marital
community comprised thereof, d/b/a
ABZ Painting

$5,532.13
october 23, 2008 (ECF NO.' 18)

October 23, 2018

 

 

7. Less Payments Received: $(0.00)
8. Plus Interest Accrued: $689.81
9. Total Second
Judgment Balance: $6,221.94
/ / /
/ / /

Pursuant to Judgment Creditor’s Corrected l\/lotion for Renewal of ludgments against Judgment
Debtors, and the Court having considered the pleadings on file, it is hereby
ORDERED that Judgment Creditor’s Default Judgment (Doc. No. 16) (“First Judgment”) and

Judgment Creditor’s Second Order for Default Judgment (Doc No. 18) (“Second Judgment”) against

THE URBAN LAW FIRM

and

CHRISTENSEN JAMES & MARTIN
11900 NE lst Street, Suite 300, Building G
Bellevue, WA 98005

P. (425) 646-2394 / (702) 968-8087

F, (425) 462~5658 / (702) 968~8088
mul‘ban@theurbanlawiirm.com

Colmsel for Plaintiff

Order on Renewed Judgments
(Case No. 2:08-cv-00785-JLR)

 

 

OO\]O\

\O

10
11
h 12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:08-cv-OO785-JLR Documen'124~5 Filed 11/08/18 Page 4 014

Judgment Debtors be renewed pursuant to RCW 6.17.020(3) for an additional ten (10) year period, as

stated in the above judgment summaries, effective October 12, 2018.

Dated this w day of NOWM\}D€\(`

Submitted by:

s/Mz`chael/l, Urban

Michael A. Urban, Esq., WSBA No. 20251
The Urban LaW Firm

11900 NE lst Street, Suite 300, Building G
Bellevue, WA 98005

P. (425) 646-2394 / (702) 968-8087

F. (425) 462-5638 / (702) 968-8088
murban@theurbanlawiirm.com
Attorneysfor Plczintiyj‘/ Judgment Creditor

128720

Order on Renewed Judgments
(Case No. 2:08~cv-00785~JLR)

, 2018.

@W.rxna

United Sta s District Court Judge

flaws l.. R»Wir

 

 

THE URBAN LAW FIRM

and

CHRISTENSEN JAMES & MARTIN
11900 NE lst Street, Suite 300, Building G
Bellevue, WA 98005

P, (425) 646-2394 / (702) 968-8087

F. (425) 462-5638 / (702) 968-8088
murban@theurbanlawfirm.com

Colmsel for le'ntiff

 

 

